Citation Nr: 1137401	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  11-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to June 23, 2010, for the grant of survivor benefits based on the need for aid and attendance.


REPRESENTATION

Fiduciary represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Fiduciary


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1942 to January 1946.  He died in November 2001.  The appellant is his surviving spouse.  The fiduciary is the appellant's daughter/power of attorney.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to survivor benefits based on the need for aid and attendance effective June 23, 2010.

In July 2011 the fiduciary testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of the hearing is in the claims file.


FINDING OF FACT

In this case the law prohibits the assignment of an effective date for survivor benefits based on the need for aid and attendance prior to date of receipt of the claim; and there is no prior unadjudicated claim, or outstanding appeal, for death benefits prior to June 23, 2010.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than June 23, 2010, for the award of survivor benefits based on the need for aid and attendance.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.402 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in August 2010, on the issue of survivor benefits based on the need for aid and attendance.  That letter included notice of how VA determines the effective date of a grant of death benefits.

Where, as here, the underlying claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an earlier effective date.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to assist the appellant in support of her claim.  In July 2011 the fiduciary testified on the appellant's behalf in a Travel Board hearing, during which she was assisted by a veterans service officer.

There is no indication of the existence of any evidence to substantiate the claim that is not in the claims file.  Accordingly, the Board concludes that no further assistance to the fiduciary in developing the facts pertinent to her request for an earlier effective date for the grant of death pension benefits is required to comply with the duty to assist.  

Facts

In a claim received by the RO on June 23, 2010, the fiduciary filed, on behalf of the appellant as the surviving spouse of a U.S. Veteran, a claim for death pension benefits.  That claim was granted by the RO in August 2010, with an assigned effective date of June 23, 2010.

In correspondence dated in September 2010 the fiduciary, on behalf of the appellant, stated that she was seeking aid and attendance benefits dating back to October 2005.  She reported that the appellant had had a live-in caregiver since October 2005.

In July 2011 the fiduciary testified, on behalf of the appellant, in a Travel Board hearing before the undersigned Veterans Law Judge.  She was ably assisted in that hearing by a veterans service officer from the state of Vermont Office of Veteran's Affairs.  During the hearing the fiduciary testified that after two psychiatric hospitalizations in early 2005, the appellant "chose to have a 24/7 caregiver" in October 2005, and that she had had a 24/7 caregiver since then.  She testified that the appellant continued to handle her own financial matters until approximately mid-2006, at which point she (the fiduciary) took over these responsibilities.  She testified that in paying for the 24/7 caregiver the appellant's income dwindled to the point that the fiduciary had to get a reverse mortgage in 2007.  She testified that in June 2010 she filed the claim for death pension and aid and attendance benefits that is the subject of this appeal, and averred that the claim was received by VA on June 23, 2010.  She added that the appellant had a "nursing home placement in 2 1/2 weeks."

In correspondence dated in July 2011 the veterans service officer advised that the appellant had originally filed for death pension benefits in 2001, and that that claim was denied based on the appellant's income at that time.  He conceded that the decision was not appealed, and was final.  He further advised that at the time of the Veteran's death the appellant was competent and able to handle her own affairs without incident.  He added that while the appellant was advised in the original denial letter to reapply if her financial circumstances changed, that she had reached the point of incompetence by that time.  He averred that the fiduciary was unaware of the previous ruling before her 2010 claim for aid and attendance.

The claims file contains no communication, or record of any communication, from the appellant after 2001 until the June 23, 2010, claim.

Law and Regulations

VA regulations provide that the effective date of an award of aid and attendance benefits pension for a surviving spouse is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.402(c)(1).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Analysis

The Veteran's original claims file has not been located and this is a rebuilt file.  The appellant in a September 2010 statement, indicated that she initially filed a claim for death benefits in December 2001, which was then denied in April 2002.  The appellant and now her fiduciary do not allege that the appellant appealed that denial, and that decision became final by operation of law.  38 C.F.R. § 3.104.

There is no documentation in the file of any communication after the 2002 denial that can be construed, either expressly or impliedly, as a subsequent claim for death benefits until the June 23, 2010, claim. Although this is a rebuilt file, there is also no allegation from the appellant or the fiduciary that a claim was filed between 2002 and 2010.  

Rather, the argument from the appellant and her fiduciary is had she/they known aid and attendance benefits were available, she/they would have applied for such benefits in October 2005, the time at which she began to have another individual care for her. 

However, VA law unequivocally provides that the appropriate effective date for the grant of survivor benefits based on the need for aid and attendance is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.402(c)(1).  In other words, even if the Board were to accept the lay testimony and the medical evidence as showing the appellant met the requirements for aid and attendance benefits in 2005, the benefits simply cannot be granted because the date of claim was not until June 2010.  

It is extremely unfortunate that the appellant and/or her fiduciary did not apply for these benefits at an earlier date.  However, the undersigned does not have the authority to grant benefits simply because she perceives the result may be inequitable otherwise.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The fact is that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Accordingly, as there is no prior unadjudicated claim for death pension benefits (or even any allegation that such a claim was filed), the appropriate effective date of the grant of survivor benefits based on the need for aid and attendance is June 23, 2010; the date of receipt by VA of the second claim for death pension benefits.  

The fiduciary's request, on behalf of the appellant, for an effective date of October 2005, for the grant of survivor benefits based on the need for aid and attendance must therefore be denied.  38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

An effective date earlier than June 23, 2010, for the grant of survivor benefits based on the need for aid and attendance is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


